 Case 5:19-cv-00195-FPS Document 6 Filed 07/17/19 Page 1 of 3 PageID #: 126



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



 DEBRA SUE LIGHTNER,                 )
                                     )
                       Plaintiff,    )
                                     )
            v.                       )
                                     )
 LIBERTY LIFE ASSURANCE COMPANY OF )                            Civil Action No. 5:19-cv-00195-FPS
 BOSTON AND LINCOLN NATIONAL         )
 CORPORATION d/b/a LINCOLN FINANCIAL )
 GROUP,                              )
                                     )
                       Defendant.    )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Debra Sue Lightner and Defendants

Liberty Life Assurance Company of Boston and Lincoln National Corporation, by and through

their respective counsel, hereby stipulate that all claims in the above-styled action shall be and the

same hereby are dismissed with prejudice. Each party shall bear her or its own costs, attorney’s

fees, and expenses of litigation.
 Case 5:19-cv-00195-FPS Document 6 Filed 07/17/19 Page 2 of 3 PageID #: 127



Dated: July 17, 2019

Attorney for Plaintiff                Attorneys for Defendant

 By: /s/ Michelle L. Marinacci           By: /s/ David L. Delk
 Michelle L. Marinacci                   David L. Delk

 Gold, Khourey & Turak, L.C.             Grove, Holmstrand & Delk, PLLC
 510 Tomlinson Avenue                    44 ½ Fifteenth Street
 Moundsville, WV 26041                   Wheeling, WV 26003
 304-845-9750                            304-905-1961
 mlm@gkt.com                             ddelk@ghdlawfirm.com




                                     2
 Case 5:19-cv-00195-FPS Document 6 Filed 07/17/19 Page 3 of 3 PageID #: 128



                                CERTIFICATE OF SERVICE


        I hereby certify that on July 17, 2019, I electronically filed the Stipulation of Dismissal
using the CM/ECF system which will send notification of such filing(s) to the following:

Michelle L. Marinacci
Gold, Khourey & Turak, L.C.
510 Tomlinson Avenue
Moundsville, WV 26041

                                             /s/ David L. Delk
                                             David L. Delk


                                                                                          39050453.1




                                                3
